DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the application filed on 11/26/2019. Claims 1-16 are submitted for examining.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021, 10/19/2020, 06/23/2020, 05/26/2020, and 11/26/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. 
The filing date of the application will determine what form should be used. Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, and 13-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-12, and 15-16 of US10051619, claims 1-4, 7-8, 9-12, and 15-16 of US9713138, claims 1-4, 7-8, 9-12, and 15-16 of US9392594 and claims 1-4, 7-8 of US10542534.  The subject matter claimed in the instant application is fully disclosed and covered by the granted patent US10051619, US9713138, US9392594 and US10542534 (i.e., anticipation type of ODP).

Present Application
US10051619
US9713138
US9392594
US10542534
Claims 1-3, 5-8
Claims 1-4, 7-9
Claims 1-4, 7-8
Claims 1-4, 7-8
Claims 1-4, 7-8
Claims 9-11, 13-16
Claims 9-12,15-16
Claims 9-12,15-16
Claims 9-12,15-16



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-4, 8, 9-12, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kwak et al (US20090003274).
Regarding claim 1, Kwak discloses 1, a terminal apparatus comprising: a receiver which, in operation, receives downlink control information which includes a resource allocation field; and circuitry which is coupled to the receiver and which, in operation, determines resources assigned to the terminal apparatus based at least on available bits in the resource allocation field (¶0057 discloses, the additional resource allocation indicator is composed of one bit to indicate only the presence/absence of the additional control channel. That is, it indicates only the presence/absence of multiple consecutive resource block sets allocated by a scheduler); wherein when a plurality of clusters are allocated to the terminal apparatus and a number of the available bits is smaller than a number of bits necessary to indicate the allocated plurality of clusters, the circuitry assumes a portion of the bits necessary to indicate the allocated plurality of clusters unrepresented by the available bits to be of a defined value (Abstract discloses, a reference control channel is generated including reference resource allocation information for a first consecutive resource block set and the set additional resource allocation indicator. An additional control channel using additional resource allocation information is generated, when there are one or more additional consecutive resource block sets. ¶0054-¶0056,and Fig. 7A-B disclose a structure of a control channel used for resource allocation in an LTE system. Fig. 7A discloses the resource allocation information indicated by reference numeral 702 varies from a smallest size 703 to a size including variable information 704 according to the number of consecutive resource block sets. FIG. 7B, PDCCH transmitted to each terminal is divided into a reference control channel 717 and an additional control channel 718. The reference control channel 717 is a channel including other control information 711 and first consecutive resource block set (hereinafter referred to as ‘reference resource block’) information 712. In this case, the presence/absence of the additional consecutive resource block set(s) is indicated through an additional resource allocation indicator 713. That is, the presence/absence of the additional control channel 718 is 
determined according to the additional resource allocation indicator 713. Although a size of the additional control channel 718 is variable according to the number of additional consecutive resource block sets).
Regarding claims 2 and 10, Kwak further discloses wherein the available bits include LSBs (Least Significant Bits) of the bits necessary to indicate the allocated plurality of clusters (Fig.7A discloses resource allocation field 702 which contains field 703(MSB) and varied field 704 (LSB)).
Regarding claims 3 and 11, Kwak further discloses wherein the portion unrepresented by the available bits includes MSBs (Most Significant Bits) of the bits necessary to indicate the allocated plurality of clusters (¶0058 discloses, the additional resource allocation indicator is composed of multiple hits to indicate not only the presence/absence of the additional control channel, but also the number of consecutive resource Mock sets included in the additional control channel. For example, when 2 bits are used as in Table 1, 00 indicates absence of additional control channel).
Regarding claims 4 and 12, Kwak further discloses wherein the defined value is zero (¶0058 discloses Table 1 which discloses additional resource allocation indicator is 00 indicates absence of the additional control channel ).
Regarding claims 8 and 16, Kwak further discloses wherein the circuitry, in operation, prepares uplink data to be transmitted on uplink resources determined based at least on the available bits in the resource allocation field (¶0069 discloses, the base station sets the additional resource allocation indicator. In this case, the additional resource allocation indicator, can be composed of 1 bit to indicate only the presence/absence of additional resource blocks, or can be composed of two or more bits to indicate not only the presence/absence of added resource blocks, but also the number of added resource block sets).
Regarding claim 9, the claim is a drawn to a method performing substantially the same features of of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness 

rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth  	in section 102 of this title, if the differences between the subject matter sought to be patented and the prior  	art are such that the subject matter as a whole would have been obvious at the time the invention was made  	to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be  	negatived by the manner in which the invention was made.


Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwak et al (US20090003274), in view of Lee et al (US20110013615).

	Regarding claims 5 and 13, Kwak does not explicitly teach wherein the plurality of clusters are a 
plurality of resources which are discontinuous on a frequency axis, each cluster including a plurality of resource blocks (RBs) which are continuous on the frequency axis.
	In an analogous art Lee teaches wherein the plurality of clusters are a plurality of resources which are discontinuous on a frequency axis, each cluster including a plurality of resource blocks (RBs) which are continuous on the frequency axis (¶0129, one or more resource blocks may be allocated for information transmission. If a plurality of resource blocks are allocated, the plurality of resource blocks may be allocated either continuously or discontinuously). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Lee because in FDD radio frame one slot includes a plurality of resource blocks (RBs) in a frequency domain (Lee, ¶0051).

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwak et al (US20090003274), in view of Applicant Admitted Prior Art (AAPA).

	Regarding claims 6 and 14, Kwak does not explicitly teachwherein the resource allocation field includes a hopping flag, which indicates whether frequency hopping is applied when a single cluster is allocated.
	In an analogous art AAPA teaches wherein the resource allocation field includes a hopping flag, which indicates whether frequency hopping is applied when a single cluster is allocated (¶0025 discloses,the information sent on the L1/L2 control signaling (particularly LTE(-A) Release 10) can be categorized to the following items: Multi-cluster information, which is a flag used to indicate and control whether the transmission occurs in a single cluster (contiguous set of RBs) or in multiple clusters (at least two non-contiguous sets of contiguous RBs)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the method of the resource allocations, or the size of the resource allocations which are predetermined by a technical specification such LTE releases.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwak et al (US20090003274), in view of Han et al (US20100111107).

Regarding claims 7 and 15, Kwak does not explicitly teach wherein the number of the available bits is determined based on a system bandwidth.
	In an analogous art Han teaches wherein the number of the available bits is determined based on a system bandwidth (¶0054 the number of bits in the resource allocation field of the DCI format 0 is based on the uplink bandwidth).

to incorporate the teachings of Han to determine the payload size in order to use or not use the padding bit process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462